United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., claiming as widow of J.S., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2130
Issued: April 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2007 appellant filed a timely appeal from a May 14, 2007 merit decision
of the Office of Workers’ Compensation Programs denying her claim for death benefits.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the employee’s death on November 15, 2000 was causally related to
his accepted employment injury.
FACTUAL HISTORY
On May 22, 2002 appellant filed a claim for survivor’s benefits on behalf of herself and
the employee’s daughter. She contended that the November 15, 2000 death of her husband, a
55-year-old former special agent, was due in part to his accepted emotional condition. In
correspondence with the Office dated February 19, 2001, appellant related that she and the

employee married on August 10, 1985 and divorced on February 25, 1999. She and the
employee entered into a common-law marriage on January 1, 2000. On January 15, 2002 the
Circuit Court of Lauderdale County, Alabama, determined that appellant and the employee were
“legally married, by common law,” at the time of his death on November 15, 2000.
On November 29, 1994 the Office accepted that the employee sustained an aggravation
of alcohol dependence, paranoid personality and paranoid delusional disorder due to work
factors. The Office also accepted the claim to include dementia. The Office paid him
compensation for total disability from the mid-1990s until his death. The death certificate listed
the cause of death as cardiopulmonary arrest with a seizure disorder as a significant contributing
condition.
In a May 22, 2002 form report, Dr. I. Lyman Mitchell, a Board-certified internist, related
that he had treated the employee for many years for paranoid delusional disorder, alcoholism
with seizures and withdrawal, depression and alcoholic hepatitis. He attributed the employee’s
death to cardiopulmonary arrest and listed grand mal seizure, the neurologic disorders resulting
from the late consequences of alcoholism and paranoid delusional disorder as contributory
causes. Dr. Mitchell stated, “The psychiatric abnormalities [appellant] suffered from with the
deterioration of his overall health due to years of alcoholism contributed to the neurological
disorder, which consequently resulted in his death.”
On July 24, 2002 an Office medical adviser reviewed the evidence and noted that
appellant presented to the emergency room in complete cardiac arrest. He opined that the
evidence was insufficient to establish that the employee’s cardiopulmonary arrest was causally
related to the accepted employment injury.
The Office determined that a conflict in medical evidence existed between Dr. Mitchell
and the Office medical adviser regarding whether the employee’s death was related to his
employment injury. The Office referred the record to Dr. William H. Heaton, a Board-certified
internist, for an impartial medical opinion. On January 17, 2003 Dr. Heaton determined that it
was “highly probable that the chronic seizure disorder was due to multiple falls with head
trauma, associated with alcoholism.” Dr. Heaton noted that acute withdrawal from alcohol and
hypoglycemia could cause seizure disorder, and opined that these conditions were directly
related to the accepted conditions. He stated, “Whether the inciting event causing his heart to
stop and breathing to cease was due to a heart attack, stroke, head trauma, or virtually anything
other than provide homicide from an outside force, the mechanism of death would be causally
related to his alcoholism and psychiatric problems.”
In a report dated August 18, 2003, Dr. Mitchell related that the employee sustained
employment-related post-traumatic stress disorder, which resulted in alcohol abuse. The
employee’s alcohol abuse resulted in seizures. Dr. Mitchell asserted, “When [the employee]
presented in full arrest on the 15th of November 2000, it was clear that this was precipitated by a
seizure, which again was related to his alcohol intake.…” He opined that the employee’s death
was directly related to his employment.
On September 9, 2003 an Office medical adviser found that Dr. Heaton’s report was
insufficiently rationalized to show that the employee’s death was due to the accepted conditions.

2

On April 6, 2004 an Office medical adviser reviewed the evidence relevant to a claim the
employee filed as a result of a fall on September 13, 1994, assigned file number 060609150.1 He
found that the employee’s death was not caused by his employment.
On April 13, 2004 the Office referred the case record to Dr. Isabella K. Sharpe, a Boardcertified internist, for an opinion regarding whether the employee’s death was related to factors
of his federal employment. In an undated report, Dr. Sharpe found that the employee’s mental
illness was not “life threatening” and concluded, “He died of a heart attack not aggravated by his
blood pressure or other chronic processes.”
By decision dated May 3, 2004, the Office denied appellant’s claim on the grounds that
the evidence did not establish that the employee’s death was caused or hastened by his federal
employment. Appellant requested an oral hearing. In a decision dated October 10, 2004, an
Office hearing representative vacated the May 3, 2004 decision and remanded the case for the
Office to obtain a supplemental report from Dr. Heaton, the impartial medical specialist. The
hearing representative determined that Dr. Heaton’s report was not fully rationalized as he did
not adequately explain the mechanism by which the employee’s alcoholism caused his death.
On November 8, 2004 the Office requested that Dr. Heaton provide a reasoned
description of how the employee’s alcoholism caused his death. On November 23, 2004
Dr. Heaton informed the Office that his report “indicated an opinion of standard and well-known
facts regarding alcoholism” and advised that the Office “may wish to seek a medical opinion
from another source.”
The Office referred the case record to Dr. Alan Jay Schimmel, a Board-certified internist,
for an impartial medical examination. In a report dated January 6, 2005, Dr. Schimmel reviewed
the evidence and noted that the employee had recurrent seizures after his 1994 hospitalization.
He noted that the seizures “were felt to be secondary to his alcoholism” and asserted that it was
“virtually impossible at this time to determine what the etiology of these episodes was.”
Dr. Schimmel indicated that, between 1994 and his death, the employee may have developed
alcoholic cardiomyopathy. He noted that the employee’s death “appears to be of cardiac
etiology either from an ischemic event or an arrhythmia. This would be impossible to prove at
this time as no cardiac diagnostic studies were performed from 1994 until the time of [his] death
in November 2000.” Dr. Schimmel also asserted that a seizure might show severe ischemic
episode and found that the employee may have had undiagnosed ischemia and coronary artery
disease. He stated:
“In conclusion, it is my feeling that the probable cause of [the employee’s] demise
was a cardiac cause, either on the basis of ischemia or a primary arrhythmia
secondary to heart muscle disease. It is unlikely that the cause of death was
directly related to the work[-]related conditions that have been previously
accepted. If [his] alcoholism was responsible for his death, it would most
probably be due to the development of heart muscle disease.”
1

In a letter dated February 26, 2004, appellant specified that she was not claiming that the employee’s death
resulted from his September 1994 head injury. The Office denied the employee’s claim for a September 13, 1994
employment injury.

3

By decision dated January 25, 2005, the Office denied appellant’s claim, finding that the
medical evidence did not show that the employee’s death was due to the accepted conditions.
On February 8, 2005 appellant requested an oral hearing, which was held on October 26, 2005.
In a decision dated January 27, 2006, an Office hearing representative vacated the January 25,
2005 decision. He found that Dr. Schimmel’s opinion was unclear regarding whether the
accepted conditions caused or contributed to the employee’s death. The hearing representative
instructed the Office to seek clarification from Dr. Schimmel and to advise him that causation
was established if the accepted condition contributed in any way to the death.
On February 15, 2006 the Office requested that Dr. Schimmel further address whether
alcoholism caused or contributed to the employee’s death. In a report dated April 12, 2006,
Dr. Schimmel opined that it was most likely that the employee died due to ventricular
tachycardia due to undiagnosed heart disease. He indicated that it “remains possible, although
not probable, that he developed a cardiomyopathy, heart muscle disease, due to his alcoholism.”
Dr. Schimmel noted that the employee had no diagnostic cardiovascular studies after 1994. He
stated, “If [the employee] did, in fact, discontinue alcohol consumption it would be very unlikely
that he developed a cardiomyopathy due to alcoholism subsequent to his normal echocardiogram
in 1994. If he continued drinking it is conceivable that this may have been the case. It is
impossible to diagnose a cardiomyopathy retroactively.” Dr. Schimmel found that it was
unlikely that the accepted conditions were directly or indirectly responsible for the employee’s
death.
By decision dated May 10, 2006, the Office denied appellant’s claim for death benefits.
Appellant requested an oral hearing, which was held by telephone on October 11, 2006. She
asserted that the employee had not stopped drinking alcohol prior to his death, as clearly shown
by the medical records.
In a February 12, 2007 decision, the hearing representative set aside the May 10, 2006
decision. He found that the evidence showed that the employee continued to consume alcohol
from 1998 through 2000. The hearing representative instructed the Office to request a
supplemental report from Dr. Schimmel based on a history of the employee consuming alcohol
through 2000.
On February 8, 2007 the Office notified Dr. Schimmel that the employee continued to
drink alcohol and asked whether this changed his opinion on whether his death was due to his
accepted conditions. In a supplemental report dated February 10, 2007, Dr. Schimmel found that
as of January 1999 he did not have cardiomyopathy due to alcoholism as a chest x-ray showed a
normal heart size. The employee also showed evidence of congestive heart failure on physical
examination. Dr. Schimmel noted that acute consumption of alcohol immediately before the
time of death could cause “acute alcohol[-]related arrhythmia, although these are usually atrial
and not ventricular. However this would be impossible to establish one way or another.”
Dr. Schimmel concluded:
“It remains my feeling that [the employee’s] cardiac death was a cardiac death
from undiagnosed ischemia or a primary arrhythmia. It is virtually impossible to
directly relate his death to his alcoholism unless there is evidence that he acutely
consumed alcohol immediately prior to his sudden death. It is doubtful that the

4

work[-]related diagnoses or mental illness, depression, schizophrenia, alcoholism,
seizure disorder, and alcoholic[-]related dementia were directly responsible or
indirectly responsible for [his] ultimate death in November of 2000, which was
most probably due to a cardiac arrhythmia or ischemia.”
In a decision dated May 14, 2007, the Office denied appellant’s claim on the grounds that
the evidence was insufficient to show that the employee’s death resulted from the accepted
employment injury.
LEGAL PRECEDENT
The United States shall pay compensation for the death of an employee resulting from
personal injury sustained while in the performance of duty.2 An appellant has the burden of
proving by the weight of the reliable, probative and substantial evidence that the employee’s
death was causally related to his or her federal employment. This burden includes the necessity
of furnishing medical opinion evidence of a cause and effect relationship based on a proper
factual and medical background. The opinion of the physician must be one of reasonable
medical certainty and must be supported by medical rationale.3 The mere showing that an
employee was receiving compensation for total disability at the time of death does not establish
that the employee’s death was causally related to his or her federal employment.4
Section 8123(a) of the Federal Employees’ Compensation Act5 provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.6 The implementing regulation states that, if a conflict exists between the medical
opinion of the employee’s physician and the medical opinion of either a second opinion
physician or an Office medical adviser, the Office shall appoint a third physician to make an
examination. This is called a referee examination and the Office will select a physician who is
qualified in the appropriate specialty and who has no prior connection with the case.7
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.8

2

5 U.S.C. § 8102(a).

3

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

4

Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139 (2001).

5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8123(a).

7

20 C.F.R. § 10.321.

8

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

5

ANALYSIS
The Office accepted that the employee sustained an aggravation of alcohol dependence,
paranoid personality disorder and paranoid delusional disorder due to work factors. He received
compensation for total disability from the mid-1990s until his death on November 15, 2000. On
May 22, 2002 appellant filed a claim for death benefits on behalf of herself and daughter. She
noted that she had divorced the employee on February 25, 1999 but became his common-law
wife on January 1, 2000. Appellant submitted an order from the Circuit Court of Lauderdale
County, Alabama finding that she was the employee’s legal wife at the time of his death. The
Board applies the marriage laws of the state to determine the status of a wife or husband as a
dependent under the Act or as a widow or widower entitled to compensation benefits.9 As
appellant qualified as a lawful spouse under Alabama law, she qualifies as a widow eligible to
compensation benefits under the Act if she establishes that the employee’s death was due to his
accepted employment injury.
The Office determined that a conflict existed between Dr. Mitchell, the employee’s
physician, and the Office medical adviser regarding whether the employee’s death was causally
related to his accepted employment injury. The Office referred the case to Dr. Heaton for an
impartial medical opinion. In a report dated January 17, 2003, Dr. Heaton attributed appellant’s
seizure disorder to failing to take his medicine as a result of his alcoholism and mental illness.
He also asserted that acute withdrawal from alcohol and hypoglycemia could cause seizure
disorder. Dr. Heaton further found that regardless of the mechanism of death, the cause would
be related to the employee’s alcoholism and emotional condition.
An Office medical adviser reviewed Dr. Heaton’s report and determined that it was
insufficiently rationalized to establish that the employee’s death was due to his accepted
employment injury. On November 8, 2004 the Office requested that Dr. Heaton provide a
rationalized explanation regarding how the employee’s alcoholism caused his death.10
Dr. Heaton responded on November 23, 2004 that his report was consistent with the known facts
about alcoholism and indicated that the Office “may wish to seek a medical opinion from another
source.” As Dr. Heaton declined to clarify his medical opinion, the Office properly referred the
case record to Dr. Schimmel for a second impartial evaluation.11
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
9

See C.W., 58 ECAB ___ (Docket No. 06-1371, issued April 5, 2007); Fred A. Cooper, Jr., 44 ECAB
498 (1993).
10

The Office further developed the medical evidence after receiving Dr. Heaton’s opinion. In an October 10,
2004 decision, a hearing representative noted that the Office should have requested clarification from Dr. Heaton as
he was a referee physician.
11

In situations where the Office secures an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the opinion from such specialist requires clarification or elaboration,
the Office has the responsibility to secure a supplemental report from the specialist for the purpose of correcting the
defect in the original opinion. If the specialist is unwilling or unable to clarify and elaborate on his or her opinion,
the case should be referred to another appropriate impartial medical specialist. See Guiseppe Aversa, 55 ECAB
164 (2003).

6

opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12 The Board finds that the opinion of Dr. Schimmel,
a Board-certified internist selected to resolve the conflict in opinion, is well rationalized and
based on a proper factual and medical history. Dr. Schimmel reviewed the case record in detail
and concluded that the employee died of either ischemia or primary arrthythmia. He noted that
the employee could have developed cardiomyopathy as a result of his alcoholism. Dr. Schimmel
determined, however, that this was unlikely as the evidence prior to the employee’s death did not
reveal evidence of cardiomyopathy. He found that a January 1999 chest x-ray showed a normal
heart size and a physical examination revealed no evidence of congestive heart failure. While
Dr. Schimmel noted that alcohol consumption immediately prior to death might have caused
arrhythmia, he indicated that this would be impossible to determine. He concluded that the
accepted conditions did not directly or indirectly cause or contribute to the employee’s death. As
Dr. Schimmel’s report is detailed, well rationalized and based on a proper factual background,
his opinion is entitled to the special weight accorded an impartial medical examiner.13
Appellant, consequently, has not met her burden to establish that the employee’s death was due
to the accepted work injury.
On appeal, appellant contends that Dr. Schimmel failed to satisfactorily address the
employee’s alcohol dependence and seizures from withdrawal. The Board finds, however, that
Dr. Schimmel considered an accurate history of injury in his February 10, 2007 report and
concluded that the employee died of an arrhythmia or ischemia unrelated to his accepted
employment injury. As the impartial medical examiner, his report is entitled to special weight.14
CONCLUSION
The Board finds that appellant has not established that the employee’s death on
November 15, 2000 was causally related to his accepted employment injury.

12

Richard R. LeMay, 56 ECAB 341 (2005).

13

Phillip H. Conte, 56 ECAB 213 (2004).

14

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2007 is affirmed.
Issued: April 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

